Citation Nr: 0626743	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-16 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than July 22, 2002, 
for the grant of a 100% disability evaluation for post-
traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The veteran is not represented at this 
time. 


FINDINGS OF FACT

1.  The veteran's most recent claim for an increased 
evaluation was received by VA on July 22, 2002.  

2.  The RO granted the veteran's claim and awarded a 100 
percent evaluation with an effective date of July 22, 2002, 
the date the claim was received.  


CONCLUSION OF LAW

The criteria for an effective date earlier than July 22, 
2002, for the grant of a 100 percent evaluation for PTSD have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date for an increased award of compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper 
v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  

The veteran left service in October 1970 and filed his first 
claim for service connection for PTSD on October 31, 1984, 
more than one year after leaving service.  In a March 1985 
decision, the RO granted the claim and assigned a 30 percent 
disability evaluation for PTSD.  The veteran did not appeal 
the rating decision.  In January 1986, the veteran underwent 
a VA examination and the RO denied the informal claim for 
increase in a February 1986 decision, which the veteran 
appealed.  The Board denied the increased evaluation in a 
January 1989 decision, which the veteran did not appeal.  

The veteran filed two more claims for increased evaluations, 
which were both denied by the RO and not appealed by the 
veteran to the Board.  As a result of the veteran's failure 
to appeal these rating actions, they became final.   

The veteran filed his most recent claim for an increased 
evaluation on July 22, 2002.  The RO granted the claim and 
assigned a 100 percent evaluation, effective July 22, 2002, 
the date the claim was received.  

The Board finds that entitlement to a 100 percent evaluation 
for PTSD is not factually ascertainable prior to July 22, 
2002.  Specifically, prior to the veteran's March 2003 VA 
examination, there was no medical evidence of record showing 
that the veteran met the criteria for a 100 percent 
evaluation for PTSD.  

When the veteran filed his claim in July 2002, he was 
scheduled for a new VA PTSD examination, which he underwent 
in March 2003.  The results of the examination were the basis 
for the 100 percent evaluation.  Prior to the March 2003 
examination, the medical evidence of record served as the 
basis for the RO to continue the 30 percent evaluation.  The 
Board finds that the post-service medical record prior to 
when the veteran filed his last claim provides only evidence 
against this claim for an increase.  Therefore, entitlement 
to a 100 percent evaluation was not factually ascertainable 
until the March 2003 VA examination.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Accordingly, the 
Board finds that the preponderance of the evidence is against 
an earlier effective date for the award of a 100 percent 
evaluation for PTSD.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in January 2003, October 2003, March 2006, and June 
2006, as well as information provided in the June 2006 
supplemental statement of the case (SSOC), the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the June 2006 SSOC includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the July 2003 adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
January and October 2003 VCAA letters do not specifically ask 
the veteran to provide any evidence in his possession that 
pertains to the claim. Id. at 120-21.  However, the June 2006 
VCAA letter did make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
January and October 2003 VCAA letters is non-prejudicial, 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, the veteran has not made any showing or allegation 
that the content of the VCAA notice resulted in any 
prejudice.  The Board finds that any deficiency in the notice 
to the veteran or the timing of these notices is harmless 
error. 

The Board notes that in March and June 2006 letters, the 
veteran was informed that an effective date would be assigned 
if his claim was granted.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, private medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  


ORDER

An effective date earlier than July 22, 2002 for the grant of 
a 100 percent evaluation for PTSD is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


